Citation Nr: 1431275	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated at 30 percent prior to May 29, 2012, and at 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD and assigned a 30 percent rating.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is in the Veteran's file. 

In April 2012, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For two reasons, the Veteran's case must be remanded. 

First, VA treatment records suggest that the Veteran receives Social Security disability benefits.  No attempt to obtain these records has been made; VA must attempt to obtain them on remand.

Second, following the Board's remand but before this case returned to the Board, it appears that the Veteran filed a separate claim for increased ratings and for a total disability rating based on individual unemployability.  Few records from this claim have been associated with the Veteran's physical or electronic file.  On remand, VA must ensure that all records regarding these claims are obtained and associated with his claim file.  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

2.  Obtain all records related to the Veteran's September 2013 claims for increased ratings and for a TDIU and associate them with his claim file.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case that considers all evidence received since the July 2012 SSOC and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



